FILE COPY




                                  No. 07-13-00279-CR


Tryone Burleson                             §     From the 140th District Court
  Appellant                                         of Lubbock County
                                            §
v.                                                April 15, 2015
                                            §
The State of Texas                                Opinion by Justice Pirtle
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated April 15, 2015, it is ordered, adjudged

and decreed that the judgments of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo